     Case 3:20-cv-02041-BAS-AGS Document 4 Filed 11/10/20 PageID.44 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUCRETIA LEGAUX,                                    Case No. 20-cv-2041-BAS-AGS
12                                    Plaintiff,
                                                         ORDER GRANTING PLAINTIFF
13          v.                                           LEAVE TO PROCEED IN FORMA
                                                         PAUPERIS (ECF No. 2)
14   MERCER INVESTMENT
     CONSULTING, INC., et al.,
15
                                   Defendants.
16
17
18         On October 15, 2020, Plaintiff Lucretia Legaux filed this action against Defendants
19   Mercer Investment Consulting, Inc., and Does 1 through 100 for violations of employment
20   law. (ECF No. 1.) On the same day, Plaintiff also filed a motion seeking leave to proceed
21   in forma pauperis (“IFP”). (IFP Mot., ECF No. 2.) For the reasons outlined below, the
22   Court GRANTS Plaintiff leave to proceed IFP.
23         Under 28 U.S.C. § 1915, a litigant who because of indigency is unable to pay the
24   required fees or security to commence a legal action may petition the court to proceed
25   without making such payment. The determination of indigency falls within the district
26   court’s discretion. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d
27   on other grounds, 506 U.S. 194 (1993) (holding that “Section 1915 typically requires the
28   reviewing court to exercise its sound discretion in determining whether the affiant has

                                                   -1-
                                                                                       20cv2041
     Case 3:20-cv-02041-BAS-AGS Document 4 Filed 11/10/20 PageID.45 Page 2 of 3



 1   satisfied the statute’s requirement of indigency”). It is well-settled that a party need not be
 2   completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.
 3   331, 339–40 (1948). To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of
 4   poverty] is sufficient which states that one cannot because of his poverty pay or give
 5   security for costs . . . and still be able to provide himself and dependents with the necessities
 6   of life.” Id. at 339. At the same time, however, “the same even-handed care must be
 7   employed to assure that federal funds are not squandered to underwrite, at public expense
 8   . . . the remonstrances of a suitor who is financially able, in whole or in material part, to
 9   pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
10         District courts, therefore, tend to reject IFP applications where the applicant can pay
11   the filing fee with acceptable sacrifice to other expenses.          See Skylar v. Saul, No.
12   19CV1581-NLS, 2019 WL 4039650, at *3 (S.D. Cal. Aug. 27, 2019). Moreover, “in forma
13   pauperis status may be acquired and lost during the course of litigation.” Wilson v. Dir. of
14   Div. of Adult Insts., No. CIV S-06-0791, 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009).
15   Finally, the facts as to the affiant’s poverty must be stated “with some particularity,
16   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
17   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)).
18         Having read and considered Plaintiff’s application, the Court finds that Plaintiff
19   meets the requirements for IFP status under 28 U.S.C. § 1915. Plaintiff makes about $60–
20   80 per day. (IFP Mot. ¶ 3, ECF No. 2 at 1.) Assuming that Plaintiff works five days a
21   week, her monthly income is estimated at $1,200–1,600. Plaintiff’s regular monthly
22   expenses, including housing, utilities, transportation, food, and childcare, exceed $2,500.
23   (Id. ¶ 6.) She owns no real estate or other items of value and has just $119 in cash or in a
24   checking or savings account. (Id. ¶¶ 4–5.) She relies on personal loans to meet the ends.
25   (Id. ¶ 8.) Under these circumstances, the Court finds that requiring Plaintiff to pay the
26   court filing fees would impair her ability to obtain the necessities of life. See Adkins, 335
27   U.S. at 339.
28

                                                   -2-
                                                                                              20cv2041
     Case 3:20-cv-02041-BAS-AGS Document 4 Filed 11/10/20 PageID.46 Page 3 of 3



 1         Considering the foregoing, the Court GRANTS Plaintiff’s application for leave to
 2   proceed in forma pauperis (ECF No. 2). However, if it appears at any time in the future
 3   that Plaintiff’s financial picture has improved for any reason, the Court will direct Plaintiff
 4   to pay the filing fee to the Clerk of the Court. This includes any recovery that Plaintiff
 5   may realize from this suit or others, and any assistance Plaintiff may receive from family
 6   or the government.
 7         IT IS SO ORDERED.
 8
 9   DATED: November 9, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                                                                                            20cv2041
